DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  “coil elements is” should read --coil elements are-- or --coil element is--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  workpiece carrier1 (i.e. means for carrying a workpiece) in claim 1 (line 4), displacement device (i.e. means for displacement) in claim 1 (line 9), gripping device (i.e. means for gripping) in claims 1 (line 16), gripping elements (i.e. means for gripping) in claim 2 (line 2), actuating device (i.e. means for actuating) in claim 5 (line 3), locking device (i.e. means for locking) in claim 6 (lines 2 and 3), pressing device (i.e. means for pressing) in claim 10 (line 3), workpiece carrier on which at least a single-layer arrangement of rod-shaped coil elements for a plug-in coil of an electric machine is producible, in claim 11, lines 3 and 4, displacement device configured to … accommodate and hold the coil elements and supply them onto the workpiece carrier  in claim 11, lines 5-10, gripping device configured to … transfer and hold the coil elements … and hold the at least single-layer arrangement of coil elements on the workpiece carrier after the transfer of the coil elements in claim 11, lines 11-17.
Regarding the limitation workpiece carrier in claim 1, the term “carrier” denotes the function “for carrying”, without the term connoting any particular structure. This limitation is therefore deemed properly interpreted under 35 U.S.C. 112(f) as referring to means for carrying a workpiece. In claim 11, the function is further detailed by the language after “configured to”, but the corresponding structure is deemed to be the same as for the limitation “workpiece carrier” of claim 1.
Regarding the limitation displacement device in claim 1, the term “displacement” denotes the function “for displacement”, without the term connoting any particular structure. The term device” is a generic placeholder. This limitation is therefore deemed properly interpreted under 35 U.S.C. 112(f) as referring to means for displacing. The corresponding structure is deemed to be a recess 4 designed as tubular, such as a sleeve with a bottom (para. [0054]). In claim 11, the function is further detailed by the language after “configured to”, but the corresponding structure is deemed to be the same as for the limitation “displacement device” of claim 1.
Regarding the limitation gripping device in claim 1, the term “gripping” denotes the function “for gripping”, without the term connoting any particular structure. The term “device” is a generic placeholder. This limitation is therefore deemed properly interpreted under 35 U.S.C. 112(f) as referring to means for gripping. In claim 11, the function is further detailed by the language after “configured to” and in the “wherein” clause, but the corresponding structure is deemed to be the same as for the limitation “gripping device” of claim 1.
Regarding the limitation gripping elements, the term “gripping” denotes the function “for gripping”, without the term connoting any particular structure. In the art there are many types of grippers known, such as suction and magnetic grippers, as well as grippers having jaws or finger-like elements, to name a few. The limitation “gripping elements” does not in any way suggest to one of skill in the art the structure that performs the gripping. The term “element” is a generic placeholder. This limitation is therefore deemed properly interpreted under 35 U.S.C. 112(f) as referring to means for gripping. From para. [0016] the structure corresponding to the gripping elements is understood to be gripper arms which are resiliently yieldable such that opposite gripping elements of the gripping device are pushed elastically apart against a biasing force during the transferring of the coil elements so that the gripped section of the coil element is held by this means on the gripping device. Alternatively, the gripping arms are disposed to form a V-shape gap into which a coil element can be received.
Regarding the limitation actuating device, the term “actuating” denotes the function “for actuating”, without the term connoting any particular structure. The term “device” is a generic placeholder. This limitation is therefore deemed properly interpreted under 35 U.S.C. 112(f) as referring to means for gripping. The corresponding structure is deemed to be the two actuating elements 10, 11 as described in para. [0058].
Regarding the limitation locking device, the term “locking” denotes the function “for locking”, without the term connoting any particular structure. The term “device” is a generic placeholder. This limitation is therefore deemed properly interpreted under 35 U.S.C. 112(f) as referring to means for locking. The corresponding structure is deemed to be as described in para. [0020].
Regarding the limitation pressing device, the term “pressing” denotes the function “for pressing”, without the term connoting any particular structure. The term “device” is a generic placeholder. This limitation is therefore deemed properly interpreted under 35 U.S.C. 112(f) as referring to means for pressing.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 15, the limitation “formed on the workpiece carrier” renders the claim indefinite because as claimed it would appear to require a step of forming the gripping device on the workpiece carrier, whereas from the specification one of ordinary skill in the art would understand that the workpiece carrier comprises a gripping device, not that the gripping device is formed on the workpiece carrier.
Although the claims were amended to clarify that there are multiple gripping devices, displacement devices, locking devices, and pressing devices, the claims as amended include new issues under 35 U.S.C. 112(b).
In claim 1, the supplying step renders the claim indefinite because it would appear all of the coil elements are supplied by means of one of the respective displacement devices.
In claim 1, the transferring step renders the claim indefinite because it would appear all of the coil elements are transferred by means of the displacement device of the supplying step.
In claim 1, last three lines, the claim limitation “the at least single-layer arrangement of coil elements is held on the workpiece carrier by means of the respective gripping device” appears to require the entire at least single-layer arrangement of coil elements to be held by means of a single gripping device.
In claims 2-6, it is unclear to which of the respective gripping devices the claim refers. In claim 5 please note the language “wherein respective the”.
In claim 3, it is unclear to which of the respective displacement devices the claim refers. 
In claim 7, it would appear all of the coil elements are transferred from a single displacement device by a single gripping device.
In claim 8, it would appear all the coil elements are held by a single displacement device.
In claim 10, it is unclear whether a coil element is pressed on by a respective pressing device, or whether the claim is intended to refer to plural coil elements. 
In claim 11, a single gripping device is recited, but it is configured to “transfer and hold the coil elements from the respective displacement devices”. The term “respective” implies there is an element that corresponds to each displacement device, i.e. a gripping device corresponding to each respective displacement device. 

Response to Arguments
Applicant's arguments filed 11/18/2022 have been considered and are persuasive with respect to the rejections under 35 U.S.C. 112(a) and 112(b). However, the claims as amended include new issues under 35 U.S.C. 112(b).
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “carrier” does not imply more structure than “carrying device” or “carrying means”, and it is therefore treated as a generic placeholder in this case.